Citation Nr: 0946399	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In November 2008, the Veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO in 
Seattle, Washington (Travel Board hearing).  A copy of the 
transcript is associated with the record.

This case previously reached the Board in January 2009.  At 
that time, the Board issued a decision granting a higher 
initial 70 percent rating for PTSD, but denying an initial 
rating in excess of 70 percent.  The Veteran appealed this 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court).  

Pursuant to a September 2009 Order and Joint Motion, the 
Court partially vacated and remanded the Board's decision 
that denied an initial rating in excess of 70 percent for 
PTSD.  Specifically, the Court partially vacated and remanded 
in order for the Board to (1) provide adequate reasons and 
bases as to why the evidence of record did not meet the 
rating criteria for the maximum 100 percent rating for PTSD; 
(2) address the reasonably raised issue of entitlement to 
TDIU.  

After receiving this case back from the Court, the Board sent 
the Veteran and his representative a letter in October 2009 
informing them they had 90 days to submit additional 
evidence.  They responded in the same month, indicating that 
the Veteran had no evidence to submit at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As alluded to above, the Court has partially vacated and 
remanded the Board's earlier decision in order for the Board 
to (1) provide adequate reasons and bases as to why the 
evidence of record did not meet the rating criteria for the 
maximum 100 percent rating for PTSD; (2) address the 
reasonably raised issue of entitlement to TDIU.

The Court interpreted the Veteran's February 2007 Substantive 
Appeal (VA Form 9) as raising the issue of entitlement to 
TDIU.  The RO had previously denied entitlement to TDIU in a 
March 2006 rating decision, but the Court found that in 
February 2007 the Veteran raised the issue once again.  That 
is, in his February 2007 Substantive Appeal, the Veteran 
maintained he could not work as the result of his PTSD.  Yet 
the RO still did not develop or readjudicate the reasonably 
raised TDIU issue.  In this regard, the Court recently held 
that a request for a TDIU, whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim 
for an initial rating for a disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if during the 
course of an initial rating appeal, the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
initial rating is sought, then part and parcel with the 
initial rating claim is the issue whether a TDIU is warranted 
as a result of that disability.  Id.  

Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the initial rating issue on appeal.  Since 
entitlement to a TDIU is part of the Veteran's initial rating 
claim, the proper remedy here is for the Board to remand, 
rather than refer, the TDIU issue to the AOJ for proper 
development and adjudication.  

In this regard, VA's Office of General Counsel has stated 
that when the issue of entitlement to an extraschedular 
rating or a TDIU rating for a particular service-connected 
disability or disabilities is raised in connection with a 
claim for an increased rating for such disability or 
disabilities, the Board would have jurisdiction to consider 
that issue.  If the Board determines that further action by 
the RO is necessary with respect to the issue, the Board 
should remand that issue.  See VAOPGCPREC 6-96.  

Therefore, first, the RO (AMC) should send a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter to the Veteran 
for his TDIU claim.  This letter should notify the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher initial disability rating.  

Second, the AOJ should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

Third, a more current VA examination is warranted to 
adequately rate his service-connected PTSD, since the Board 
is also remanding the intertwined TDIU issue as well.  His 
last VA examination for his PTSD disability was in April 
2008.  Although not unduly remote, the Veteran continues to 
assert that his PTSD has worsened since that time and that he 
cannot work.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his PTSD.  38 C.F.R. § 3.327(a) 
(2009).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Fourth, as to the TDIU issue, this VA examination should 
include an opinion to assess whether the Veteran's service-
connected PTSD, standing alone, prevents him from securing or 
following a substantially gainful occupation, without 
consideration of nonservice-connected disorders and his 
advancing age.  In this case, the Veteran has the following 
service-connected disability:  PTSD, rated as 70 percent 
disabling.  The combined service-connected disability rating 
is therefore 70 percent.  See 38 C.F.R. § 4.25 (combined 
ratings table).  As such, the percentage criteria for TDIU 
are met.  38 C.F.R. § 4.16(a).  Consequently, the only 
remaining question in this case is whether the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected PTSD.  Id.  Notably, 
individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  It is inconclusive as to 
whether the Veteran cannot work due to his service-connected 
PTSD.  Therefore, a VA examination and opinion on this matter 
is required in order to ascertain whether the Veteran's 
service-connected PTSD, by itself, would cause 
unemployability. 

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the TDIU claim on appeal, 
either on a schedular or extra-schedular 
basis.  This notice must indicate what 
information or evidence the Veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 3.159(b).  This letter 
should also comply with the Court case 
of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.  

2.	Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
for him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.	Then schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of his service-
connected PTSD.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The RO 
should advise the Veteran that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  The claims 
folder should be made available to the 
examiner for review for the examination 
and the examination report should 
indicate whether such review was 
accomplished.  The examination report 
should include a complete discussion of 
the Veteran's subjective complaints, 
findings on mental status examination, 
and a multi-axial diagnosis with Global 
Assessment of Functioning (GAF) score. 

With regard to entitlement to a TDIU, the 
examiner should then opine whether the 
Veteran's service-connected PTSD 
disability, standing alone, prevents him 
from securing or following a 
substantially gainful occupation, without 
consideration of his nonservice-connected 
disorders and his advancing age.  In 
other words, please determine whether the 
Veteran's service-connected PTSD prevents 
him from securing gainful employment.  

4.	Then readjudicate the issues of a higher 
initial rating for PTSD and entitlement 
to TDIU, in light of the additional 
evidence obtained.  If these issues are 
not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of these issues.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


